Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 23, 2015

The Court of Appeals hereby passes the following order:

A15A0889. KEVIN WILLIAMS v. DEUTSCHE BANK NATIONAL TRUST
    COMPANY.

      Deutsche Bank National Trust Company filed a dispossessory action against
Kevin Williams in magistrate court. The magistrate court entered judgment in favor
of the bank, after which Williams appealed to the superior court. The superior court
dismissed the appeal, and Williams then filed a notice of appeal to this Court.
Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Williams was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); Dean’s Catering v. Strum & Associates, 231 Ga. App. 202
(498 SE2d 786) (1998); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). His failure to do so deprives us of jurisdiction over this direct appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.